ACCEPTED
                                                                                                     12-14-00103-CR
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                6/29/2015 6:26:32 PM
                                                                                                       CATHY LUSK
                                                                                                              CLERK




                                                                                  FILED IN
                                                                           12th COURT OF APPEALS
                                                                                TYLER, TEXAS
                                                                           6/29/2015 6:26:32 PM
                                          18 JUNE 2015                          CATHY S. LUSK
                                                                                    Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Moreno v. State
       12-14-00103-CR
    Kennedy v. State
      12-14-00219-CR
    Evans v. State
      12-14-00053-CR

To The Honorable Clerk of the Court:

Please find enclosed a copy of the letter sent to my client regarding his right to file a PDR along
with a copy of the certified return receipt showing the mailing of the same.


                                             Sincerely,


                                             /s/Austin Reeve Jackson
                                        16 JUNE 2015

Rodolfo Aguirre-Moreno
Inmate 01926135
Beto Unit
1391 FM 3328
Tennessee Colony, TX 75880

Re: Opinion

Mr. Aguirre-Moreno:

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                           Sincerely,

                                           Austin Reeve Jackson